DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7 December 2021 has been entered.  Claims 1, 19, and 24 are currently amended.  Claims 11-17 and 21-23 are canceled.  Claims 1-10, 18-20, and 24-33 are currently pending. 

Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered but they are not persuasive.
The Applicant argues that the amendments to claim 1 which describe the non-rigid insulation layer as being “applied to an exterior surface of the layer of insulation” distinguishes the claimed duct from that which is described in the prior art.  Similar language appears in the other independent claims, and the Applicant argues that for the same reasons that the language is distinguishing in claim 1, it is likewise distinguishing for claims 18 and 24.  The Examiner respectfully disagrees. 
The Applicant’s argument is that Princell, the primary reference applied to claim 1, does not show the non-rigid insulation layer “applied to” the insulation, but that the insulation is instead inserted into the non-rigid insulation layer.  Respectfully, the Examiner points out that this does meet the broadest reasonable interpretation of the claims, as the insertion of the layer of insulation into the duct of Princell does mean that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princell et al. (Published U.S. Patent Application No. 20100071289) in view of Patel et al. (Published U.S. Patent Application No. 20130122244) and Tomerlin et al. (U.S. Patent No. 8393436).
Regarding claim 1, Princell (Fig. 1) teaches a duct (insulated annular duct assembly 11) comprising: 
a rigid air-permeable tube (Para. 16, “retaining insert 14 providing structural support. Insert 14 is a substantially rigid annular insulation-retaining insert having a substantially cylindrical outer surface. Insert 14 can be an annular metal sheet, which can be perforated”, wherein a perforated metal sheet is inherently air-permeable); 
a layer of insulation coupled to an exterior surface of the rigid air-permeable tube (insulation layer 12); and 
a [second] insulation layer applied to an exterior surface of the layer of insulation, the [second] insulation layer forming an air-impermeable duct wall (duct 18, see in Fig. 1 that duct 18 is around the exterior surface of insulation 12).
Princell is silent as to the rigid air-permeable tube being made of composite material. 
However, Patel (Fig. 1-2) teaches an acoustic panel (Abstract, “multifunctional fully integral panel system design… also acts as acoustic insulation (i.e., a noise attenuator)”) with a wall (aft facing 4) comprising a rigid composite material (Para. 35, “Each of the facings may be either thermoplastic sheet or polymer composite (e.g., fiber-reinforced plastic)” and Para. 22, “aft facing, on the other hand, may comprise an open weave (such as a Leno weave) fabric that is also impregnated with a thermoplastic/polymeric material. The aft facing may also have a plurality of small holes extending from an exterior surface to the inner void between the two facings. This feature allows for reduced weight and improved noise attenuation”). 
It would have been obvious to one skilled in the art at the time of the invention to include the perforated composite material as the rigid air-permeable layer by simple substitution of one known element for another to obtain predictable results as taught by Patel into the teachings of Princell because it does no more than yield predictable results of providing a duct with a reduced weight (Patel:  Para. 22, “This feature allows for reduced weight and improved noise attenuation”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Princell is silent regarding the [second] insulation layer being non-rigid. 
However, Tomerlin (Fig. 1-5) teaches a duct (Col. 4 ll. 55-57, “flexible muffler 10 is readily positioned within the duct system of an aircraft environmental control system”), wherein the air-impermeable duct wall (Col. 5 ll. 62-63, “outer layer 14 is preferably formed of an air impervious material”) comprises a non-rigid insulation layer (see Fig. 4-5, the entire muffler 10 is described to be flexible, meaning the outer layer 14 must be non-rigid). 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the duct wall is non-rigid by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Tomerlin into the teachings of Princell because it does no more than yield predictable results of ensuring that the duct is able to accommodate space restrictions within the aircraft (Tomerlin, Abstract), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Princell in view of Patel and Tomerlin teaches the duct of claim 1, wherein the composite material comprises a fabric material having a leno weave arrangement (Patel:  Para. 22, “aft facing, on the other hand, may comprise an open weave (such as a Leno weave) fabric that is also impregnated with a thermoplastic/polymeric material. The aft facing may also have a plurality of small holes extending from an exterior surface to the inner void between the two facings. This feature allows for reduced weight and improved noise attenuation”).

Regarding claim 3, Princell in view of Patel and Tomerlin teaches the duct of claim 1, wherein the layer of insulation comprises spiral wrapped melamine foam (Tomerlin:  Col. 7 ll. 36-38, “it has been particularly advantageous to utilize a… melamine foam or other suitable absorptive material”, see Fig. 1-3, the reinforcing cord 15 is helically wound about the acoustic absorbing material 30).

Regarding claim 7, Princell in view of Patel and Tomerlin teaches the duct of claim 1, wherein the rigid air-permeable tube has a circular cross-section (Princell:  see Fig. 1), an elliptical cross-section, a rectangular cross-section, a square cross-section, a triangular cross-section, or a hexagonal cross-section, and wherein the rigid air-permeable tube further includes an inlet (Princell:  see Fig. 1), an outlet opposing the inlet (Princell:  see Fig. 1), and an interior surface opposing the exterior surface (Princell:  see Fig. 1).

Regarding claim 18, Princell (Fig. 1) teaches method of manufacturing a duct (insulated annular duct assembly 11) comprising: 
applying insulation (insulation layer 12) to an exterior surface of a rigid air-permeable tube (Para. 16, “retaining insert 14 providing structural support. Insert 14 is a substantially rigid annular insulation-retaining insert having a substantially cylindrical outer surface. Insert 14 can be an annular metal sheet, which can be perforated”, wherein a perforated metal sheet is inherently air-permeable) to form a layer of insulation on the exterior surface of the rigid air-permeable tube (see Fig. 1); and 
applying [second] insulation to an exterior surface layer of the layer of insulation to form a [second] insulation layer in contact with the layer of insulation (see Fig. 1), the [second] insulation layer forming an air-impermeable duct wall (duct 18). 
Princell is silent as to the rigid air-permeable tube being made of composite material. 
However, Patel (Fig. 1-2) teaches an acoustic panel (Abstract, “multifunctional fully integral panel system design… also acts as acoustic insulation (i.e., a noise attenuator)”) with a wall (aft facing 4) comprising a rigid composite material (Para. 35, “Each of the facings may be either thermoplastic sheet or polymer composite (e.g., fiber-reinforced plastic)” and Para. 22, “aft facing, on the other hand, may comprise an open weave (such as a Leno weave) fabric that is also impregnated with a thermoplastic/polymeric material. The aft facing may also have a plurality of small holes extending from an exterior surface to the inner void between the two facings. This feature allows for reduced weight and improved noise attenuation”). 
It would have been obvious to one skilled in the art at the time of the invention to include the perforated composite material as the rigid air-permeable layer by simple substitution of one known element for another to obtain predictable results as taught by Patel into the teachings of Princell because it does no more than yield predictable results of providing a duct with a reduced weight (Patel:  Para. 22, “This feature allows for reduced weight and improved noise attenuation”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Princell is silent regarding the [second] insulation layer being non-rigid. 
However, Tomerlin (Fig. 1-5) teaches a duct (Col. 4 ll. 55-57, “flexible muffler 10 is readily positioned within the duct system of an aircraft environmental control system”), wherein the air-impermeable duct wall (Col. 5 ll. 62-63, “outer layer 14 is preferably formed of an air impervious material”) comprises a non-rigid insulation layer (see Fig. 4-5, the entire muffler 10 is described to be flexible, meaning the outer layer 14 must be non-rigid). 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the duct wall is non-rigid by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Tomerlin into the teachings of Princell because it does no more than yield predictable results of ensuring that the duct is able to accommodate space restrictions within the aircraft (Tomerlin, Abstract), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 20, Princell in view of Patel and Tomerlin teaches the method of claim 18, further comprising applying adhesive tape to the layer of insulation, the non-rigid insulation layer, or both (Princell:  Para. 26, “the composite annular duct insulation structure 10 can be fixed to the exterior annular wall of a retaining sleeve 18 using adhesive strips 20 disposed on the outer layer of the composite duct insulation structure”), to secure the layer of insulation to the rigid air-permeable tube, to secure the non-rigid insulation layer to the layer of insulation, or both. (Princell:  the adhesive strips 20 are used to restrain the relative movement of the composite annular duct insulation structure 10, including the retaining insert 14 and insulation layer 12, relative to the retaining sleeve/duct 18). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princell et al. (Published U.S. Patent Application No. 20100071289) in view of Patel et al. (Published U.S. Patent Application No. 20130122244) and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claim 3 above, and further in view of Keough et al. (Published U.S. Patent Application No. 20180017200).
Regarding claim 4, Princell in view of Patel and Tomerlin teaches the duct of claim 3. 
Princell in view of Patel and Tomerlin are silent regarding the layer of insulation comprising aramid felt. 
However, Keough (Fig. 15) teaches a duct (hose 700) with a layer of insulation, wherein the layer of insulation comprises aramid felt (Para. 80, “hose 700 may further comprise an outer covering 706. The outer covering 706 may be a multi-layered structure having a heating tape sublayer, an insulation sublayer, and/or a protective sublayer, which are not shown… insulation layer, which may include but is not limited to aramid felt insulation”).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the insulation layer shown by Princell to include an aramid felt, as taught by Keough, to provide an improved resistance to chemicals and moisture (Keough:  Para. 80, “insulation layer, which may include but is not limited to aramid felt insulation or fiber glass insulation, serves to control heat loss and may also improve chemical and moisture resistance”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princell et al. (Published U.S. Patent Application No. 20100071289) in view of Patel et al. (Published U.S. Patent Application No. 20130122244) and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claim 1 above, and further in view of Gardner et al. (Published U.S. Patent Application No. 20200190278).
Regarding claim 5, Princell in view of Patel and Tomerlin teaches the duct of claim 1, wherein the non-rigid insulation layer comprises a film (Tomerlin:  Col. 5 ll. 64-Col. 6 ll. 6, “While a variety of materials may be utilized without departing from the spirit and scope of the present invention, it has been found particularly advantageous to fabricate outer layer 14 from a electrostatically treated sheet of a flouropolymer material such as the material manufactured and sold by DuPont Corporation under the trademark FEP TEFLON having a thickness of approximately 0.002 inches. This fluoropolymer material has been found to exhibit excellent tear strength and is extremely light in weight”). 
Princell in view of Patel and Tomerlin are silent regarding the non-rigid insulation layer comprising a polyetherketoneketone (PEKK) film, a polyether ether ketone (PEEK) film, or a high mass fabric.
However, Gardner teaches that it is known in the art that a substitute for a fluoropolymer material is polyether ether ketone (PEEK) (Para. 9, “layer can include an expanded fluoropolymer film, an expanded polytetrafluoroethylene (ePTFE) film, a polyether ether ketone (PEEK) woven, a PEEK nonwoven”). 
It would have been obvious to one skilled in the art at the time of the invention to include the PEEK as a non-rigid insulation layer by simple substitution of one known element for another to obtain predictable results as taught by Gardner into the teachings of Princell in view of Patel and Tomerlin because it does no more than yield predictable results of providing an alternative material which is understood in the art to be an equivalent substitution, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Princell in view of Patel and Tomerlin discloses a non-rigid insulation layer made of a fluoropolymer material.  Princell in view of Patel and Tomerlin is silent as to the non-rigid insulation layer being made of a polyetherketoneketone (PEKK) film, a polyether ether ketone (PEEK) film, or a high mass fabric.  Applicant has not disclosed that having the particularly claimed materials act as the non-rigid insulation layer solves any stated problem or is for any particular purpose.  Moreover, it appears that the non-rigid insulation layer would perform equally well with a fluoropolymer material.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the disclosed material of fluoropolymer film with a PEKK or PEEK film, because the materials in question do not appear to provide unexpected results. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princell et al. (Published U.S. Patent Application No. 20100071289) in view of Patel et al. (Published U.S. Patent Application No. 20130122244) and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claim 1 above, and further in view of Tomkins (Published U.S. Patent Application No. 20100209679).
Regarding claim 6, Princell in view of Patel and Tomerlin teaches the duct of claim 1, further comprising 
adhesive tape coupled to the layer of insulation, to the non-rigid insulation layer, or to both (Princell:  Para. 26, “the composite annular duct insulation structure 10 can be fixed to the exterior annular wall of a retaining sleeve 18 using adhesive strips 20 disposed on the outer layer of the composite duct insulation structure”), 
the adhesive tape material configured to restrain the layer of insulation, the non-rigid insulation layer, or both (Princell:  the adhesive strips 20 are used to restrain the relative movement of the composite annular duct insulation structure 10, including the retaining insert 14 and insulation layer 12, relative to the retaining sleeve/duct 18). 
Princell in view of Patel and Tomerlin is silent regarding the adhesive tape comprising metalized polyether ether ketone (MPEEK).
However, Tompkins teaches that it is known in the art to utilize MPEEK film as an adhesive tape (Para. 162, “five-layer laminate sheet material was prepared using a scrim reinforced metallized polyetheretherketone (PEEK) film (obtained from Chase Corporation under the trade designation "INSULFAB 3333"). The film had of a 6 micrometers metallized PEEK film with a flame retardant adhesive and a 15.times.7 nylon scrim (30 Denier warp and 70 Denier fill) bonded to one side of the film. The adhesive/scrim side of the film”) in insulation systems (Abstract, “Flexible laminate sheet materials having a layer comprised of a film of high temperature stable polymeric material a fabric layer of non-metallic fibers, a scrim layer, and adhesive. The laminate sheet materials are useful, for example, in vehicles (for example, aircraft), insulation blankets, insulation systems, and systems for limiting exposure of flammable insulation to an ignition source”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure the tape coupled to the insulation and/or the non-rigid insulation layer shown by Princell is non-flammable and is helpful in limiting exposure of flammable insulation to an ignition source, as taught by Tompkins.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princell et al. (Published U.S. Patent Application No. 20100071289) in view of Patel et al. (Published U.S. Patent Application No. 20130122244) and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claim 1 above, and further in view of Thomas (Published U.S. Patent Application No. 20120267476).
Regarding claim 8, Princell in view of Patel and Tomerlin teaches the duct of claim 1, wherein the layer of insulation is configured to absorb sound (Tomerlin:  acoustic absorbing material 30) and to thermally insulate the duct (Princell:  Para. 5 describes the prior art as relating to the “application of low density thermal and/or acoustic insulation to the interior surface of annular duct systems”). 
Princell in view of Patel and Tomerlin are silent as to the non-rigid insulation layer being configured to thermally insulate the duct.
However, Thomas (Fig. 1-2) teaches a duct (air conditioning conduit 50) with an insulation layer forming an air-impermeable duct wall (Para. 77, “first cover layer 62 is designed so as to be airtight, is arranged on the external surface of the core layer 60, and is laminarily connected to the core layer 60”), wherein the non-rigid insulation layer is configured to thermally insulate the duct (Para. 81, “first cover layer 62 thus not only assumes the static function and thermal insulation, but also the acoustic task of noise absorption”).
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure the insulation layer forming an air-impermeable duct wall shown by Princell were capable of further insulating the duct, as taught by Thomas, to provide an additional layer of insulation, thereby improving the performance of the insulating duct. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi (Published U.S. Patent Application No. 20110139289) in view of Patel et al. (Published U.S. Patent Application No. 20130122244).
Regarding claim 19, Qi (Fig. 1-6) teaches a method of manufacturing a duct, the method comprising: 
applying insulation (layer of fibrous insulation 14) to an exterior surface of a tube (inner core 12) to form a layer of insulation on the exterior surface of the rigid air-permeable tube (see Fig. 2); and 
applying non-rigid insulation (outer layer 16) to an exterior surface of the layer of insulation to form a non-rigid insulation layer (Para. 27, “In the illustrated embodiment, the outer layer 16 is formed from polyethylene (PE). Alternatively, the outer layer 16 may be formed from any other desired substantially flexible material”) in contact with the layer of insulation (see Fig. 2), the non-rigid insulation layer forming an air-impermeable duct wall (Para. 27, “In the illustrated embodiment, the outer layer 16 is formed from polyethylene (PE)”, wherein polyethylene film is understood to be air-impermeable); 
wherein forming the layer of insulation creates a first seam along the layer of insulation (longitudinally extending seam 42 on layer of fibrous insulation 14), and wherein forming the non-rigid insulation layer creates a second seam along the non-rigid insulation layer (longitudinally extending seam 48 on outer layer 16), and wherein the method further comprises applying an adhesive over the first seam and the second seam (Para. 36, “longitudinal edges 16A and 16B may be bonded together by needling, stitching, adhesive, and tape, such as duct tape. Heat activated adhesive may also be applied to the longitudinal edges 16A and 16B of the outer layer 16, such that heat from the source of heat 49 bonds the overlapping longitudinal edges 16A and 16B together”, see in Fig. 2 that seams 42 and 48 are aligned, such that adhesive applied over seam 48 is also applied over seam 42). 
Qi is silent regarding the inner tube being a rigid air-permeable tube of composite material. 
However, Patel (Fig. 1-2) teaches an acoustic panel (Abstract, “multifunctional fully integral panel system design… also acts as acoustic insulation (i.e., a noise attenuator)”) with a wall (aft facing 4) with an inner layer comprising a rigid air-permeable composite material (Para. 35, “Each of the facings may be either thermoplastic sheet or polymer composite (e.g., fiber-reinforced plastic)” and Para. 22, “aft facing, on the other hand, may comprise an open weave (such as a Leno weave) fabric that is also impregnated with a thermoplastic/polymeric material. The aft facing may also have a plurality of small holes extending from an exterior surface to the inner void between the two facings. This feature allows for reduced weight and improved noise attenuation”). 
It would have been obvious to one skilled in the art at the time of the invention to include the perforated composite material as the rigid air-permeable layer by simple substitution of one known element for another to obtain predictable results as taught by Patel into the teachings of Qi because it does no more than yield predictable results of providing a duct with a reduced weight (Patel:  Para. 22, “This feature allows for reduced weight and improved noise attenuation”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
The Examiner notes that, while the entirety of the subject matter of independent claim 18 is addressed in the above rejection, the new rejection is applied on the basis of the amendments to the claims presented in claim 19.  Therefore, the new rejection is applied to claim 19. 

Claims 24-25, 27-30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Published U.S. Patent Application No. 20120267476) in view of Linert et al. (U.S. Patent No. 9896216), Patel et al. (Published U.S. Patent Application No. 20130122244), and Tomerlin et al. (U.S. Patent No. 8393436).
Regarding claim 24, Thomas (Fig. 1, 7) teaches an environmental control system comprising: 
an air conditioning unit (air conditioning unit 32); 
an intake port (Para. 68, “air conditioning unit 32 is used to supply adequate fresh air to the passenger region or cabin region 16”, for the air conditioning unit 32 to supply fresh air to the cabin region 16, it must have an intake for fresh air); 
an exhaust port (Para. 69, “By way of supply lines 34 the air conditioning unit 32 is connected to distribution lines 36”, exhaust port is the connection between the air conditioning unit 32 and the supply lines 34); and 
a plurality of ducts (air conditioning conduit 50), wherein the plurality of ducts is further configured to direct the fluid from the air conditioning unit and the exhaust port (Para. 83, “air conditioning conduit 50 is, for example, a tubular air conduit for supplying fresh air to the cabin space 16 or for removing used air from the cabin space 16”), and wherein a duct of the plurality of ducts comprises: 
a rigid air-permeable tube (Para. 97, “second cover layer 72 is perforated”); 
a layer of insulation coupled to an exterior surface of the rigid air-permeable tube (Para. 79, “core layer 60 comprises an open-pore foam material… an open-pore foam material also provides good thermal insulation characteristics and outstanding absorption characteristics”); and 
a [second] insulation layer applied to an exterior surface of the layer of insulation, the [second] insulation layer forming an air-impermeable duct wall (Para. 77, “first cover layer 62 is designed so as to be airtight, is arranged on the external surface of the core layer 60, and is laminarily connected to the core layer 60”).
Thomas is silent regarding the plurality of ducts is configured to direct fluid between the intake port and the air conditioning unit. 
However, Linert (Fig. 1) teaches an environmental control system (environmental control system (ECS) 10) comprising: 
an air conditioning unit (air conditioning system (ACS) 20); 
an intake port (air 12 entering the precooler 16 from the engine); 
an exhaust port (air leaving the ACS 20 to the mix manifold 23); and 
a plurality of ducts, wherein the plurality of ducts is configured to direct fluid between the intake port and the air conditioning unit (see ducting in which flow control valve 13 is illustrated), wherein the plurality of ducts is further configured to direct the fluid from the air conditioning unit and the exhaust port (see ducting directing fluid from the ACS 20 and the mix manifold 23 to the first environment 14).
It would have been obvious to one skilled in the art at the time of the invention that the invention described in Thomas is intended to be used in a complete environmental control system with all necessary structural elements to function, including an air inlet and ducting to transport the air from the inlet to the air conditioning system. 
Thomas is silent regarding the air-permeable tube being a rigid tube of composite material. 
However, Patel (Fig. 1-2) teaches an acoustic panel (Abstract, “multifunctional fully integral panel system design… also acts as acoustic insulation (i.e., a noise attenuator)”) with a wall (aft facing 4) comprising a rigid composite material (Para. 35, “Each of the facings may be either thermoplastic sheet or polymer composite (e.g., fiber-reinforced plastic)” and Para. 22, “aft facing, on the other hand, may comprise an open weave (such as a Leno weave) fabric that is also impregnated with a thermoplastic/polymeric material. The aft facing may also have a plurality of small holes extending from an exterior surface to the inner void between the two facings. This feature allows for reduced weight and improved noise attenuation”). 
It would have been obvious to one skilled in the art at the time of the invention to include the perforated composite material as the rigid air-permeable layer by simple substitution of one known element for another to obtain predictable results as taught by Patel into the teachings of Thomas because it does no more than yield predictable results of providing a duct with a reduced weight (Patel:  Para. 22, “This feature allows for reduced weight and improved noise attenuation”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Thomas is silent regarding the [second] insulation layer being non-rigid. 
However, Tomerlin (Fig. 1-5) teaches a duct (Col. 4 ll. 55-57, “flexible muffler 10 is readily positioned within the duct system of an aircraft environmental control system”), wherein the air-impermeable duct wall (Col. 5 ll. 62-63, “outer layer 14 is preferably formed of an air impervious material”) comprises a non-rigid insulation layer (see Fig. 4-5, the entire muffler 10 is described to be flexible, meaning the outer layer 14 must be non-rigid). 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the duct wall is non-rigid by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Tomerlin into the teachings of Thomas because it does no more than yield predictable results of ensuring that the duct is able to accommodate space restrictions within the aircraft (Tomerlin, Abstract), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 25, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the duct is a zone duct (Thomas:  see Fig. 1, distribution line 36 at the crown of the airplane fuselage 12 above the cabin region 16, Para. 74-75, “In order to reduce this noise source or fraction, according to the present disclosure it is provided to integrate an air conditioning conduit with a sound-damping effect according to various embodiments in the noise path, in other words between the air conditioning unit 32 and those positions at which the air is blown into the cabin region 16… According to one of various exemplary embodiments, FIG. 2 shows an air conditioning conduit 50 in which a sound-damping wall 52 at least partially encloses a continuous hollow space 54 for conveying the air”).

Regarding claim 27, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the duct is a riser duct (Thomas:  supply lines 34, Para. 74-75, “In order to reduce this noise source or fraction, according to the present disclosure it is provided to integrate an air conditioning conduit with a sound-damping effect according to various embodiments in the noise path, in other words between the air conditioning unit 32 and those positions at which the air is blown into the cabin region 16… According to one of various exemplary embodiments, FIG. 2 shows an air conditioning conduit 50 in which a sound-damping wall 52 at least partially encloses a continuous hollow space 54 for conveying the air”).

Regarding claim 28, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the plurality of ducts is configured to direct fluid to a plurality of outlet ports distinct from the exhaust port (Thomas:  Para. 69, “By way of supply lines 34 the air conditioning unit 32 is connected to distribution lines 36 that can, for example, be arranged between the aircraft outer skin 22 and the lateral cabin linings 24 and the upper cabin lining 28. On the distribution lines 36, which generally extend in longitudinal direction of the aircraft, a multitude of air inlets or suction openings (not shown in FIG. 1) are provided, by which the incoming air is supplied to the cabin region 16, or the outgoing air is removed from the cabin region 16. For example, feeding the incoming air to the cabin takes place at a lower region of the lateral cabin linings 24 and removing, by suction, the used air takes place in an upper region of the lateral cabin linings 24 or in the region of the upper cabin lining 28”).

Regarding claim 29, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the composite material comprises a fabric material having a leno weave arrangement (Patel:  Para. 22, “aft facing, on the other hand, may comprise an open weave (such as a Leno weave) fabric that is also impregnated with a thermoplastic/polymeric material. The aft facing may also have a plurality of small holes extending from an exterior surface to the inner void between the two facings. This feature allows for reduced weight and improved noise attenuation”).

Regarding claim 30, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the layer of insulation comprises spiral wrapped melamine foam (Tomerlin:  Col. 7 ll. 36-38, “it has been particularly advantageous to utilize a… melamine foam or other suitable absorptive material”, see Fig. 1-3, the reinforcing cord 15 is helically wound about the acoustic absorbing material 30).

Regarding claim 33, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the rigid air-permeable tube has a circular cross-section (Thomas:  see Fig. 3), an elliptical cross-section, a rectangular cross-section, a square cross-section, a triangular cross-section, or a hexagonal cross-section, and wherein the rigid air-permeable tube further includes an inlet (Thomas:  see Fig. 1, air inlet opening 56), an outlet opposing the inlet (Thomas:  see Fig. 1, air outlet opening 58), and an interior surface opposing the exterior surface (Thomas:  see Fig. 3).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Published U.S. Patent Application No. 20120267476) in view of Linert et al. (U.S. Patent No. 9896216), Patel et al. (Published U.S. Patent Application No. 20130122244), and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claim 30 above, and further in view of Keough et al. (Published U.S. Patent Application No. 20180017200).
Regarding claim 31, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 30. 
Princell in view of Patel and Tomerlin are silent regarding the layer of insulation comprising aramid felt. 
However, Keough (Fig. 15) teaches a duct (hose 700) with a layer of insulation, wherein the layer of insulation comprises aramid felt (Para. 80, “hose 700 may further comprise an outer covering 706. The outer covering 706 may be a multi-layered structure having a heating tape sublayer, an insulation sublayer, and/or a protective sublayer, which are not shown… insulation layer, which may include but is not limited to aramid felt insulation”).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the insulation layer shown by Thomas to include an aramid felt, as taught by Keough, to provide an improved resistance to chemicals and moisture (Keough:  Para. 80, “insulation layer, which may include but is not limited to aramid felt insulation or fiber glass insulation, serves to control heat loss and may also improve chemical and moisture resistance”).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Published U.S. Patent Application No. 20120267476) in view of Linert et al. (U.S. Patent No. 9896216), Patel et al. (Published U.S. Patent Application No. 20130122244), and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claim 24 above, and further in view of Gardner et al. (Published U.S. Patent Application No. 20200190278).
Regarding claim 32, Thomas in view of Linert, Patel, and Tomerlin teaches the environmental control system of claim 24, wherein the non-rigid insulation layer comprises a film (Tomerlin:  Col. 5 ll. 64-Col. 6 ll. 6, “While a variety of materials may be utilized without departing from the spirit and scope of the present invention, it has been found particularly advantageous to fabricate outer layer 14 from a electrostatically treated sheet of a flouropolymer material such as the material manufactured and sold by DuPont Corporation under the trademark FEP TEFLON having a thickness of approximately 0.002 inches. This fluoropolymer material has been found to exhibit excellent tear strength and is extremely light in weight”). 
Thomas in view of Linert, Patel, and Tomerlin are silent regarding the non-rigid insulation layer comprising a polyetherketoneketone (PEKK) film, a polyether ether ketone (PEEK) film, or a high mass fabric.
However, Gardner teaches that it is known in the art that a substitute for a fluoropolymer material is polyether ether ketone (PEEK) (Para. 9, “layer can include an expanded fluoropolymer film, an expanded polytetrafluoroethylene (ePTFE) film, a polyether ether ketone (PEEK) woven, a PEEK nonwoven”). 
It would have been obvious to one skilled in the art at the time of the invention to include the PEEK as a non-rigid insulation layer by simple substitution of one known element for another to obtain predictable results as taught by Gardner into the teachings of Thomas in view of Linert, Patel, and Tomerlin because it does no more than yield predictable results of providing an alternative material which is understood in the art to be an equivalent substitution, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Thomas in view of Linert, Patel, and Tomerlin discloses a non-rigid insulation layer made of a fluoropolymer material.  Thomas in view of Linert, Patel, and Tomerlin is silent as to the non-rigid insulation layer being made of a polyetherketoneketone (PEKK) film, a polyether ether ketone (PEEK) film, or a high mass fabric.  Applicant has not disclosed that having the particularly claimed materials act as the non-rigid insulation layer solves any stated problem or is for any particular purpose.  Moreover, it appears that the non-rigid insulation layer would perform equally well with a fluoropolymer material.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the disclosed material of fluoropolymer film with a PEKK or PEEK film, because the materials in question do not appear to provide unexpected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762